NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BING CHEN,                                      No.    16-70215

                Petitioner,                     Agency No. A201-207-843

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 26, 2017**


Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Bing Chen, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen, and review de novo claims of due


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
process violations. Singh v. Ashcroft, 367 F.3d 1182, 1185 (9th Cir. 2004). We

deny the petition for review.

      The BIA did not abuse its discretion in denying Chen’s motion to reopen

based on ineffective assistance of counsel for failure to show prejudice. See id. at

1088 (“A claim of ineffective assistance of counsel requires a showing of

inadequate performance and prejudice.”); Shrestha v. Holder, 590 F.3d 1034, 1043

n.3, 1046-47 (9th Cir. 2010) (under REAL ID, even minor inconsistencies, when

viewed in light of the total circumstances, may undermine credibility; an

inconsistency no longer needs to go to the heart of a claim, but is of great weight

when it does). In light of this determination, we need not address Chen’s

contention regarding the BIA’s consideration of his failure to address the merits of

his claims for asylum and related relief in his motion to reopen.

      We are not persuaded by Chen’s contention that the BIA, in noting that

Chen had not addressed certain findings or provided corroborating evidence, was

impermissibly requiring specific corroboration. See 8 C.F.R. § 1003.2(c)(1) (“A

motion to reopen proceedings shall state the new facts that will be proven at a

hearing to be held if the motion is granted and shall be supported by affidavits or

other evidentiary material.”).

      PETITION FOR REVIEW DENIED.




                                          2                                   16-70215